ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1957-08-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE GUARDIANSHIP OF AN INFANT
(NETHERLANDS v. SWEDEN)

ORDER OF AUGUST 19th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA TUTELLE D’UNE MINEURE
(PAYS-BAS c. SUEDE)

ORDONNANCE DU 19 AOÛT 1957
This Order should be cited as follows :

“Case concerning the Guardianship of an infant,

Order of August roth, 1957: I.C.J. Reports 1957, p. 102.”

La présente ordonnance doit être citée comme suit :

« Affaire relative à la tutelle d’une mineure,
Ordonnance du 19 août 1957: C.I. J. Recueil 1957, p. I02.»

 

Sales number 1 6 6
No de vente:

 

 

 
102

COUR INTERNATIONALE DE JUSTICE

1957
Le 19 août

ANNÉE 1 957 | Rôle général

n° 33

19 août 1957

AFFAIRE RELATIVE

A LA TUTELLE D’UNE MINEURE
(PAYS-BAS c. SUEDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu les articles 40 et 48 du Statut de la Cour,
vu les articles 32 et 37 du Règlement de la Cour;

Considérant que, par lettre du 9 juillet 1957 parvenue au Greffe
le ro juillet, le ministre des Affaires étrangères des Pays-Bas a
transmis au Greffe une requête du Gouvernement du Royaume
des Pays-Bas portant la même date et introduisant devant la Cour
une instance contre le Royaume de Suède au sujet de la tutelle
d'une mineure;

Considérant que la requête vise l’article 36, paragraphe 2, du
Statut ainsi que l'acceptation de la juridiction obligatoire de la
Cour par le Royaume de Suède et par le Royaume des Pays-Bas;

Considérant que, par ladite lettre du 9 juillet 1957, le ministre
des Affaires étrangères des Pays-Bas a fait connaître que M. W. Rip-
hagen était désigné comme agent du Gouvernement des Pays-Bas;

Considérant que, le ro juillet 1957, le texte de la requête ainsi
que de la lettre du ministre des Affaires étrangères des Pays-Bas
a été communiqué à l'ambassadeur de Suède aux Pays-Bas aux
termes de l’article 40, paragraphe 2, du Statut, et de l’article 33,
paragraphe 1, du Règlement ;

4
TUTELLE D’UNE MINEURE (ORD, DU IQ VIII 57) 103

Considérant que, par lettre du 18 juillet 1957, l'ambassadeur de
Suéde aux Pays-Bas a fait savoir que la requéte avait été recue
par son Gouvernement;

Considérant que, par lettre du 20 juillet 1957, le ministre de la
Justice de Suéde, chargé par intérim du portefeuille des Affaires
étrangères, a fait connaître que. M. Sven Dahlman, ambassadeur
de Suède aux Pays-Bas, avait été désigné comme agent du Gouver-
nement du Royaume de Suède;

Après s'être renseigné auprès des Parties,

Fixe comme suit la date d’expiration des délais pour le dépôt
des pièces de la procédure écrite:

pour le mémoire du Gouvernement du Royaume des Pays-Bas,
le 30 novembre 1957;

pour le contre-mémoire du Gouvernement du Royaume de Suéde,
le 31 mars 1958;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-neuf août mil neuf cent cin-
quante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume des Pays-Bas et au Gouver-
nement du Royaume de Suède.

Le Président,
(Signé) GREEN H. HACKWORTEH.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
